DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
U.S. Publication No. 2018/0035406 A1 discloses accessing communication-related data representative of a communication quality value of an uplink communication connection (para. 0049, 0050, 0057, terminal apparatus has knowledge of size of a data packet, i.e. communication-related data; which pertains to link performance of transmitting data on the uplink, i.e. communication quality value); and controlling a group of parameters associated with the uplink communication connection, based on a result of a threshold value relating to the communication quality value, to facilitate increasing the communication quality value, wherein the group of parameters comprises a first parameter relating to a modulation and coding scheme value associated with an uplink transmission and a second parameter relating to a number of physical resource blocks associated with an uplink transmission, and wherein the controlling comprises: during a time period, adjusting a first value of the first parameter to reduce the modulation and coding scheme value associated with the uplink transmission, and adjusting a second value of the second parameter to reduce the number of the physical resource blocks associated with the uplink transmission (para. 0057, an MCS and the number of resource blocks, corresponding to a minimum data 
CN 109842466 A [see attached English translation] discloses when state parameter of the interface environment when the base station receives the uplink data, the base station required for detecting the communication quality of the uplink channel, the uplink channel is determined, then the base station determines that the terminal device sends the data decoded in error, then determining the uplink channel of the first state parameter and the second state parameter of the variation, wherein the first state parameter of the uplink channel state parameter of current time, the second state parameter of the uplink channel state parameter of a predetermined time before the current time; and generating the retransmission scheduling instruction according to the variation, the retransmission scheduling command is used for indicating the terminal device when retransmission of the data modulation used by number of the coding strategy MCS level and a physical resource block PRB, finally, the base station transmits the generated retransmission scheduling command to the terminal device. When the base station generates retransmission scheduling instruction is the state parameter of the uplink channel as basis, therefore, when the state parameter of the uplink channel characteristic change in the communication quality of the uplink channel, the base station can adjust resource allocation according to the change. to adjust the 
However, the prior art does not expressly disclose at least performing the functional limitations based on a result of analyzing the communication quality value, and in response to determining that the communication quality value does not satisfy the threshold value based on the result as claimed in each of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463